Citation Nr: 1416580	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for pernicious anemia.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In June 2012 and November 2013, the Board remanded the claim for service connection for pernicious anemia.

The appeal of the Veteran originally included a claim for service connection for peripheral neuropathy for each upper extremity.  In a rating decision in February 2103, the RO granted service connection for peripheral neuropathy of the right upper extremity, and awarded a 30 percent rating and service connection for peripheral neuropathy of the left upper extremity, and awarded a 30 percent rating.  Both are effective the date the Veteran's claims were received, July 2007.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for peripheral neuropathy for each upper extremity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for pernicious anemia, a disability which involves Vitamin B-12 deficiency.  He has asserted it is due to either Agent Orange exposure or to his service-connected diabetes mellitus.  VA provided examinations in June 2009 and November 2012 with an addendum prepared in January 2014.   When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  Although the VA examiners offered opinions on causation, there is no opinion whether the Veteran's pernicious anemia is aggravated by diabetes mellitus.  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  

The Board notes that its June 2012 remand requested an opinion on aggravation.  Therefore, the Board finds that a remand is required to obtain this missing information.  The Court has held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.   

Accordingly, the case is REMANDED for the following action:

1. Arrange for the examiner who conducted the November 2012 examination, if available, or any other qualified examiner if the November 2012 examiner is no longer available, to prepare an addendum opinion.  The claims file should be made available to the examiner.  All pertinent history and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that the pernicious anemia disability has been aggravated by the Veteran's service connected diabetes, to include as a side effect of medication taken for the diabetes.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

2.  After the development requested is completed, readjudicate the claim for service connection for pernicious anemia.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



